Title: John Bondfield to the American Commissioners, 15 September 1778: résumé
From: Bondfield, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Bordeaux, September 15, 1778: The cutter Tartar, Captain Southcomb, arrived yesterday from the York River, which it left on July 29. Southcomb reports d’Estaing had taken five English frigates and that New York was closely blockaded and would doubtless fall. [Postscripts:] Captain Ayres died on the 13th; I had him buried as decently as is allowed to Protestants. I will forward Mr. W.T. Franklin’s commission this week.>
